SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

615
CA 12-02222
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


NORMAN M. PERRY, INDIVIDUALLY, NORMAN M. PERRY,
AS EXECUTOR OF THE ESTATE OF WANDA M. PERRY,
DECEASED, AND THE ESTATE OF WANDA M. PERRY,
DECEASED, PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

JAMES EDWARDS AND DIANNE EDWARDS,
DEFENDANTS-RESPONDENTS.


UAW LEGAL SERVICES PLAN, LOCKPORT (BOOKER T. WASHINGTON OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

LAWRENCE A. SCHULZ, ORCHARD PARK, FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered August 15, 2012. The order granted the motion
of defendants for summary judgment and dismissed the second amended
complaint of plaintiffs.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme Court
(see generally King’s Ct. Rest., Inc. v Hurondel I, Inc., 87 AD3d
1361, 1362).




Entered:   June 13, 2014                          Frances E. Cafarell
                                                  Clerk of the Court